Citation Nr: 1440151	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-09 936	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for an acquired psychiatric disability (anxiety and depression) from December 31, 2009 to January 25, 2011, and a rating higher than 70 percent from January 26, 2011 to February 2, 2012).

[The Veteran has had the highest possible rating of 100 percent for this disability effectively since February 3, 2012.]

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for an acquired psychiatric disability, tinnitus and bilateral hearing loss.  The RO assigned an initial evaluation of 30 percent for the acquired psychiatric disability, 10-percent for the tinnitus, and a 0 percent (i.e., noncompensable) rating for the bilateral hearing loss, all retroactively effective from December 31, 2009, so back to the filing date of these claims.  The Veteran timely appealed for higher initial ratings for his acquired psychiatric disability and bilateral hearing loss.

In a February 2011 rating decision since issued during the pendency of this appeal, the RO increased the rating for the Veteran's acquired psychiatric disability from 30 to 50 percent as of the same retroactive effective date of December 31, 2009.  He continued to appeal for an even higher rating for this service-connected disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  And in another rating decision even more recently issued in January 2013, the RO again increased the rating for his acquired psychiatric disability - this time from 50 to 70 percent as of January 26, 2011, and to the highest possible level of 100 percent as of February 3, 2012.  Subsequently, in February 2014, apparently as a consequence, he indicated he is withdrawing his appeal of this claim, so it is being summarily dismissed.  See 38 C.F.R. § 20.204 (2013).

But in further support of his claim of entitlement to an initial compensable rating for his bilateral hearing loss, the Veteran testified at a videoconference hearing in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file.


Partly because of the testimony he provided during his hearing, his claim for a higher initial rating for his bilateral hearing loss requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2014 written statement, the Veteran withdrew his appeal for higher ratings for his acquired psychiatric disability (anxiety and depression).


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal of this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Apparently in response to receiving the highest possible schedular rating of 100 percent for his acquired psychiatric disability in the January 2013 decision, albeit not as of the initial effective date, the Veteran submitted a February 2014 written statement during his hearing that same month withdrawing his appeal of this claim.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id. 


ORDER

The appeal concerning the ratings for the acquired psychiatric disability (anxiety and depression) is dismissed since withdrawn.


REMAND

Additional development of the record is necessary prior to deciding the remaining claim of entitlement to an initial compensable rating for the bilateral hearing loss.  Namely, the Veteran needs to be reexamined reassessing the severity of this service-connected disability.  He last had a VA compensation examination concerning this disability quite a while ago.  During his February 2014 videoconference hearing, he testified that his bilateral hearing loss had worsened significantly since that last VA compensation examination, indeed, as evidenced by him since receiving hearing aids.  So to afford proper consideration of this claim and suggestion of his worsening impairment, another examination is needed to assist in making this important determination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating);  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  First ask the Veteran whether he has had any additional evaluation or treatment for his bilateral hearing loss since March 2010.  If he has, obtain these additional records (meaning those not already in the file).

2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of the Veteran's bilateral hearing loss disability.  The examiner must perform all required testing and evaluation, including especially an audiogram and Maryland CNC speech discrimination test, and indicate the functional impact, if any, this bilateral hearing loss disability has on the Veteran's life (daily activities) and employability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Then readjudicate this remaining claim for an initial compensable rating for the bilateral hearing loss.  If this remaining claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


